DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Potratz (2012/0132506).
Potratz teaches a circuit breaker, comprising: an electrical switch 100 adapted to open an electrical circuit when an electrical anomaly occurs in the electrical circuit; a switch lever 110 adapted to manually engage and disengage the electrical switch; and a first electrical clip 106 comprising a first elastic arm 250 with a first curved inner surface 304 adapted to contact a first curved outer surface of an electrical connector 252, the first electrical clip 106 being electrically connected to the electrical switch to permit detection of the electrical anomaly (see Abstract).
Claim 2 is addressed by clip 106 being transverse to the body of the circuit breaker.
Claim 3 is addressed by the curved part elastic arm 250 being shown to exceed 40 degrees, with 45 degrees being 1/8th of a circle.
Claim 4 is taught by Potratz teaching: The circuit breaker according to claim 1, wherein the first electrical clip 106 further comprises a second elastic arm 300 with a second curved inner surface 302 adapted to contact a second curved outer surface of the electrical connector 252, both the first and second elastic arms being electrically connected to the electrical switch to detect the electrical anomaly, and the first and second curved inner surfaces facing each other to wrap around a portion of the electrical connector. 
Claim 5 is addressed by the clear showing of the second elastic arm having a curved portion of greater than 30 degrees.
Claim 6 is addressed by the combination of curve contact angles of the first and second elastic arms being able to add to 180 degrees in intrinsic variants having greater engagement with round conductor 252.
Claim 7 is addressed by having the first and second curved inner surfaces form an opening therebetween to insert the electrical connector therethrough.

Claim 8 is addressed by a size of the opening is in a range between 70-180 degrees.

Claim 9 is addressed by the transverse mounting of the opening, which would be 90 degree angling to the vertical axis of the breaker.
Claims 10-22 are addressed by the Potratz breaker being a panel mounted device having the shown conventional arrangement of a switch 110 on the top of the unit and connectors 104,106 and 118. The Potratz device is also shown to have a test button 116, which indicates a ground fault function.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
June 15, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836